Citation Nr: 1042122	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-09 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for paresthesia of the 
lower extremities.

4.  Entitlement to service connection for De Quervain's syndrome 
of the right upper extremity.

5.  Entitlement to service connection for costochondritis.

6.  Entitlement to service connection for a pilonidal cyst.

7.  Entitlement to service connection for opiate dependence.

8.  Entitlement to service connection for paresthesia of the 
upper extremities.

9.  What evaluation is warranted for residuals, three abdominal 
scars as of April 25, 2006?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to March 1997, 
from November 1999 to May 2000, from October 2000 to March 2001, 
and from March 2003 to April 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

In the October 2010 informal hearing presentation, the Veteran's 
representative included the following issues as being part of the 
current appeal: (1) entitlement to service connection for a right 
wrist disability; (2) entitlement to service connection for a 
right kidney disability; (3) entitlement to service connection 
for residuals of Chlamydia; (4) entitlement to service connection 
for endometriosis; and (5) entitlement to a rating in excess of 
50 percent for total abdominal hysterectomy with bilateral 
salpingo-oophrectomy.  The Board finds that none of these issues 
are part of the current appeal, as they were not part of a 
perfected appeal.  38 C.F.R. § 20.200 (2010) (a perfected appeal 
consists of a timely filed notice of disagreement in writing, and 
after the issuance of a statement of the case, a substantive 
appeal).  

In the August 2006 rating decision on appeal the RO, inter alia, 
denied entitlement to service connection for a right wrist 
disability, a right kidney disability, residuals of Chlamydia, 
and endometriosis.  In the Veteran's September 2006 notice of 
disagreement, she listed the issues with which she disagreed, but 
did not express disagreement with the rating decision pertaining 
to these disabilities.  See September 2006 VA Form 21-4138.  The 
February 2007 statement of the case does not address any of these 
four disabilities, nor does the representative's April 2007 VA 
Form 646 address any of these four disabilities.  Thus, the Board 
finds no intent on the part of the Veteran to file a notice of 
disagreement regarding the denial of entitlement to service 
connection for a right wrist disability, right kidney disability, 
residuals of Chlamydia, and endometriosis.  These issues are not 
part of the current appeal before the Board.  

In a January 2007 rating decision, the RO continued the 
50 percent evaluation for residuals of a total abdominal 
hysterectomy with bilateral salpingo-oophrectomy.  In February 
2007, the Veteran submitted a notice of disagreement, and a 
statement of the case was issued in June 2007.  There is no 
timely substantive appeal or VA Form 9 of record pertaining to 
that issue, received by January 2008.  See 38 C.F.R. § 20.302(b) 
(2010) (claimant has one year from the rating decision or 60 days 
from the statement of the case to perfect an appeal, whichever is 
later).  The next statement from the Veteran is an October 2010 
informal hearing presentation which does not constitute a timely 
substantive appeal.  Id.  Accordingly, the issue of entitlement 
to a higher rating for total abdominal hysterectomy with 
bilateral salpingo-oophrectomy is also not currently before the 
Board.  38 C.F.R. § 20.200.

The issues of entitlement to service connection for paresthesia 
of the upper extremities and what evaluation is warranted for 
residuals, three abdominal scars since April 25, 2006 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

On appeal the representative has raised issues of 
entitlement to an increased evaluation for depression, and 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
these matters are referred to the RO for appropriate 
consideration.  

 
FINDINGS OF FACT

1.  Service treatment records show a diagnosis of chronic 
sinusitis based upon symptoms the Veteran experienced in service. 

2.  The preponderance of the evidence is against a finding that 
the Veteran has a disability due to disease or injury pertaining 
to left knee pain due to service.  

3.  The preponderance of the evidence is against a finding that 
the Veteran has paresthesias of the lower extremities due to 
service .

4.  The preponderance of the evidence is against a finding that 
the Veteran has De Quervain's syndrome of the right upper 
extremity due to service.

5.  The preponderance of the evidence is against a finding that 
the Veteran has costochondritis due to service.

6.  A tender pilonidal scar is related to service.

7.  The preponderance of the evidence is against a finding that 
the Veteran has opiate dependency.




CONCLUSIONS OF LAW

1.  Sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

2.  A left knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.

3.  Paresthesia of the lower extremities was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  De Quervain's syndrome of the right upper extremity was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

5.  Costochondritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.

6.  A tender scar due to drainage of a pilonidal cyst was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.

7.  Opiate dependence was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
 VA notified the Veteran in correspondence dated in May 2006 of 
the information and evidence needed to substantiate and complete 
a claim of entitlement to service connection, to include notice 
of what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain.  VA also notified the 
Veteran how disability evaluations and effective dates are 
assigned.

VA has fulfilled its duty to assist the claimant, including 
obtaining service treatment records and medical records from when 
she was seen in service by non-military physicians.  The Veteran 
has not indicated having received treatment with VA.  VA has 
provided the appellant with an examination for each of the 
disabilities being decided in this case.  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of her claims.  Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal. 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file to include her written contentions, the service treatment 
records, private medical records, and the VA examination reports.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting its decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009). 

After carefully reviewing the evidence of record, the Board finds 
that the evidence supports the award of service connection for 
sinusitis and for a pilonidal scar, but the preponderance of the 
evidence is against entitlement to service connection for a left 
knee disability, paresthesia of the lower extremities, De 
Quervain's syndrome of the right upper extremity, 
costochondritis, and opiate dependence.  The Board will address 
each issue separately.

Sinusitis

The service treatment records show that the Veteran began 
complaining of sinus issues in approximately November 2005.  She 
was seen several times with complaints related to sinus pain, and 
she was diagnosed with acute sinusitis.  After being seen several 
times with complaints of sinusitis, she was diagnosed with 
chronic sinusitis at least as early as December 2005.  

At the June 2006 VA examination report, the Veteran reported 
recurrent sinus pain and congestion daily during most seasons of 
the year.  She reported taking sinus headache pain medication 
since service.  While the June 2006 VA examiner diagnosed chronic 
allergic rhinitis with a single episode of sinusitis, the service 
treatment records show multiple complaints and diagnoses of 
sinusitis.  Accordingly, resolving reasonable doubt in favor of 
the Veteran, the Board grants entitlement to service connection 
for sinusitis.  38 U.S.C.A. § 5107(b).



Left knee disability

The Board concludes the evidence preponderates against finding 
that the Veteran has a left knee disability due to disease or 
injury.  The service treatment records show that the Veteran 
complained of left knee pain in early 2005.  A July 2005 service 
treatment record shows that the examiner stated the Veteran had 
full range of motion, no instability, and no crepitance.  The 
diagnosis was left knee degenerative joint disease, but the 
examiner added that MRI and x-ray studies should be checked.  The 
Board has searched the service treatment records and finds no MRI 
or x-ray results.  Significantly, a June 2006 VA x-ray study was 
negative for evidence of a current or prior injury or arthopathy.  
Further, clinical examination of the left knee in June 2006 
revealed normal findings.  There was no redness, swelling, or 
deformity, and the examiner made a specific finding that the 
Veteran's left knee was normal.  

The Board concludes that there is no competent evidence of a 
diagnosis of a current disability manifested by left knee pain.  
It is clear that the July 2005 examiner entered a diagnosis of 
degenerative joint disease prior to the Veteran undergoing 
studies that would have either confirmed or refuted a diagnosis 
of degenerative joint disease.  The June 2006 VA x-ray of the 
left knee failed to show evidence of degenerative joint disease.  
No other competent post service evidence establishes a current 
disability of the left knee.  The provisions of 38 U.S.C.A. § 
1110 specifically state that service connection is warranted for 
a "disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." See also 
38 C.F.R. § 3.303(a).

In this case, while the Veteran is competent to report left knee 
pain, there is no competent evidence that she has a chronic left 
knee disability.  Pain alone, without a diagnosis or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001).  Stated differently, a medical professional has 
examined the Veteran's left knee and made a specific finding that 
her left knee was normal.  The medical opinion outweighs the 
Veteran's complaints of pain.

Without competent evidence of a current left knee disability due 
to a disease or injury that was incurred or aggravated in-
service, service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)  (in the absence of proof 
of a present disability there can be no valid claim); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may 
not be granted unless a current disability exists).  

Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).

Paresthesia of the lower extremities

The preponderance of the evidence is against finding that the 
Veteran has lower extremity paresthesia due to service.  The 
service treatment records show she complained of tingling in her 
feet in September 2005.  When she was examined in December 2005, 
the examiner found intact sensation to pinprick throughout with 
no distal shading.  She had symmetrical coordination, normal 
reflexes and gait.  The examiner was uncertain as to the etiology 
of her complaint of numbness.  Later that month, the Veteran 
underwent an electromyography and nerve conduction study which 
was normal.  When she was examined in June 2006, the VA examiner 
found that the Veteran's lower extremities were normal.  He 
stated that tendon reflexes were normal at the knees and ankles, 
and lower extremity strength and sensory responses were normal.  

There is no competent evidence of a diagnosis of a disability 
manifested by lower extremity paresthesia.  The Veteran may feel 
lower extremity numbness, but there is no objective and credible 
evidence that she has a disability due to numbness of the lower 
extremities.  As stated above, to grant service connection there 
must be evidence of a "disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . . ."  38 U.S.C.A. § 1110.

In this case, while the Veteran has complained of numbness, her 
statements alone are insufficient to establish that she has a 
disability due to lower extremity paresthesia.  The medical 
opinions and the December 2005 electromyography and nerve 
conduction study are accorded high probative value.  Without 
competent evidence of paresthesia of the lower extremities, 
service connection cannot be granted.  Brammer, 3 Vet. App. at 
225; Rabideau, 2 Vet. App. at 143.  

Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).

De Quervain's syndrome 

The preponderance of the evidence is against finding that the 
Veteran has De Quervain's syndrome of the right upper extremity 
due to service.  The service treatment records show the Veteran 
was diagnosed with De Quervain's syndrome in September 2005, but 
thereafter no other service treatment record addresses the 
disability.  At the time of the June 2006 VA examination, the 
examiner specifically examined the Veteran for this disability 
and determined the examination was normal.  There was no redness, 
swelling, or deformity, and the thumb range of motion was normal.  
The Veteran's lay allegation that she has De Quervain's syndrome 
is outweighed by the medical professional's finding.

Without competent evidence of a current diagnosis of De 
Quervain's syndrome, service connection cannot be granted.  
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).

Costochondritis 

The preponderance of the evidence is against finding that the 
Veteran has costochondritis due to service.  The service 
treatment records show the Veteran was diagnosed with 
costochondritis at times between April and September 2005.  
Significantly, however, at her June 2006 VA examination no 
evidence of costochondritis was not found.  The examiner 
acknowledged that the Veteran had costochondritis while in 
service, but current examination revealed normal findings.  The 
Veteran's lay allegation that she still has costochondritis is 
outweighed by the medical professional's finding.  Without 
competent evidence of a current diagnosis of costochondritis, 
service connection cannot be granted.  Brammer, 3 Vet. App. at 
225; Rabideau, 2 Vet. App. at 143.  

Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).

Pilonidal Cyst

The Board concludes that a tender pilonidal scar due to drainage 
of a pilonidal cyst was incurred inservice.  The service 
treatment records show that the appellant had a pilonidal cyst 
in-service that was drained.  At a June 2006 VA examination, the 
examiner found a slight induration at the cyst site, as well as 
slight tenderness to palpation.  Accordingly, given evidence of a 
tender pilonidal scar, entitlement to service connection is 
granted.

Opiate dependence

The Veteran alleges that she had opiate dependency.  In the June 
2006 VA examination report, the examiner noted the amount of pain 
medication the Veteran was taking and opined that the amount was 
not indicative of any current opiate dependence.  He concluded 
there was no suggestion of opiate dependency.  Thus, without 
competent evidence of a current diagnosis of opiate dependency, 
service connection cannot be granted.  See Brammer, 3 Vet. App. 
at 225; Rabideau, 2 Vet. App. at 143.  

Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).



ORDER

Entitlement to service connection for sinusitis is granted.  
Entitlement to service connection for a pilonidal scar is granted  

Entitlement to service connection for a left knee disability, 
paresthesia of the lower extremities, De Quervain's syndrome of 
the right upper extremity, costochondritis, and for opiate 
dependence is denied.


REMAND

The Board finds that additional development is warranted in 
connection with the claims for service connection for paresthesia 
of the upper extremities, and what evaluation is warranted for 
residuals, three abdominal scars.  

As to the claim for service connection for paresthesia of the 
upper extremities, a December 2005 electromyography and nerve 
conduction study was normal.  When the examiner physically 
examined the Veteran, he found that her grip strength was normal, 
and he made a specific finding that there were no neurologic 
abnormalities found.  However, the examiner entered a diagnosis 
of cubital tunnel syndrome without any basis for why such 
diagnosis was appropriate.  Thus, the Board would like to clarify 
whether the Veteran has a current disability involving her upper 
extremities.  

When the Veteran was examined for purposes of determining the 
current residual symptoms associated with her hysterectomy and 
bilateral salpingo-oophrectomy, the examiner made no clinical 
findings pertaining to the three abdominal scars.  The scars are 
residuals of multiple surgeries related to her service connected 
gynecological disorders.  Hence, in order to determine whether 
the scars warrant a compensable evaluation, an examination must 
be conducted.  While the Veteran is competent to state she has 
pain, it is unclear whether the pain is objectively associated 
with the scars.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford an examination 
with a physician to determine whether the 
Veteran has paresthesia of the upper 
extremities that had its onset in service and 
the nature and extent of the three abdominal 
scars.  The examiner is informed that the 
Veteran underwent an electromyography and nerve 
conduction study in December 2005 while in 
service and in a June 2006 VA examination 
report, an examiner diagnosed bilateral cubital 
tunnel syndrome.  The results of such testing 
are in the service treatment records.  

   (i) Based on a review of the entire 
claims folder, the examiner must opine 
whether the Veteran has a current disability 
manifested by paresthesia of the upper 
extremities.  If she does have a current 
disability, is it at least as likely as not 
that it had its onset in service.  

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship. 
*	"It is at least as likely as not" means 
50 percent or more. 
*	"It is not at least as likely as not" 
means less than a 50 percent chance. 
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the causation of 
any paresthesia of the upper extremities is 
unknowable.

   (ii) Based on clinical examination of 
the Veteran, please address each scar 
separately.  Is any abdominal scar 
objectively painful, tender or unstable?  An 
unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over 
the scar.  

The VA examiner must append a copy of 
their curriculum vitae to the examination 
report.

2.  The RO should review the examination 
report and medical opinions to ensure that 
they are in complete compliance with the 
directives of this remand.  If the report is 
deficient in any manner, the RO must implement 
corrective procedures at once.

3.  The Veteran is to be notified that it is 
her responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for any VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  

4.  Thereafter, the RO should readjudicate the 
claims for entitlement to service connection 
for paresthesia of the upper extremities and 
what evaluation is warranted for residuals, 
three abdominal scars.  If any of the benefits 
are not granted, the Veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


